 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.1 Filed 04/15/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


                                             Case: 2:21−cr−20256
 UNITED STATES OF AMERICA
                                             Assigned To : Parker, Linda V.
                                             Referral Judge: Grand, David R.
 v.                                          Assign. Date : 4/15/2021
                                             Description: INFO USA V. HAN (NA)
 YIHOU HAN,

                   Defendant.
                                                       VIOLATION: 18 U.S.C. § 1349
_________________________________/

                                 INFORMATION

THE ACTING ASSISTANT ATTORNEY GENERAL CHARGES:

                           GENERAL ALLEGATIONS

At all times relevant to this Information:

                                 Relevant Entities

      1.     Holding Company A was a unitary thrift holding company based in the

Eastern District of Michigan. Holding Company A was registered with the United

States Securities and Exchange Commission (“SEC”), an agency of the United

States, pursuant to Section 12(b) of the Securities Exchange Act of 1934. In or

around the fall of 2017, Holding Company A completed an initial public offering,

and the company’s stock began trading publicly on the Nasdaq Stock Market, a

national securities exchange.

      2.     Financial Institution A was a federally insured depository institution
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.2 Filed 04/15/21 Page 2 of 17




established in or around 1984 that offered a broad range of loan products to the

residential and commercial markets. Financial Institution A was a wholly owned

subsidiary of Holding Company A (hereinafter, Holding Company A and Financial

Institution A are collectively referred to as the “Bank”). Financial Institution A’s

headquarters and operational center were located in Southfield, Michigan, in the

Eastern District of Michigan, with branches located in San Francisco, California;

Los Angeles, California; Seattle, Washington; and New York, New York.

      3.     Most of Financial Institution A’s senior management and operational

functions were located in Southfield, Michigan. These operational functions and

personnel included the majority of employees in the Underwriting Department and

the Quality-Control Department.           Financial Institution A’s Underwriting

Department received and reviewed loan applications submitted by the Bank’s loan

officers, including for residential loans, and determined whether the Bank should

originate the loans.    The Quality-Control Department audited loans and loan

applications both before and after they were fully funded, to ensure they were in full

compliance with the Financial Institution A’s underwriting guidelines and policies.

      4.     Financial Institution A also employed loan officers who worked at the

various branches and were responsible for originating residential loans. Financial

Institution A used a commission-based compensation structure for loan officers that

was based on the total dollar volume of the residential loans originated by the officer.



                                           2
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.3 Filed 04/15/21 Page 3 of 17




Generally, the more loans that the loan officer originated, the more personal income

the loan officer earned, and the more revenue that Financial Institution A generated

through fees and interest associated with the loans.

                    The Defendant and Relevant Individuals

      5.     YIHOU HAN (hereinafter, the “defendant”) worked at Financial

Institution A from in or around 2009 through in or around 2019. The defendant

worked as a bank teller from 2009 through in or around 2011. The defendant served

as a loan officer from in or around 2011 through in or around 2016, when she was

promoted to Senior Loan Officer. In or around 2017, the defendant was promoted

to Vice President and in or around 2018 was promoted again to Managing Director

for Residential Lending, a position in which she oversaw the Bank’s New York

residential-lending operations. From in or around 2011 through in or around 2019,

the defendant originated residential loans in various locations, including San

Francisco, New York, and Los Angeles. The defendant also provided informal

training, mentoring, and oversight to loan officers and staff throughout Financial

Institution A’s operations, and helped train and mentor more than 30 loan officers

and loan assistants. At all times relevant to this Information, the defendant acted

within the scope of her agency and employment at Financial Institution A and

Holding Company A, and with the intent, at least in part, to benefit Financial

Institution A, Holding Company A, and the Bank’s senior management, including



                                          3
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.4 Filed 04/15/21 Page 4 of 17




Executive 1, Executive 2, Executive 3, and Executive 4.

      6.     Executive 1 was the founder and majority shareholder of Financial

Institution A and provided oversight over the management of Financial Institution

A, including its residential-lending programs.

      7.     Executive 2 served as Chief Operating Officer and Chief Financial

Officer of Financial Institution A and provided oversight over the management of

Financial Institution A, including its residential-lending programs.

      8.     Executive 3 served as President of Commercial and Retail Banking and

the Chief Lending Officer of Financial Institution A, and provided oversight over

Financial Institution A’s lending operations throughout the United States.

      9.     Executive 4 served as the Senior Vice President and Regional Director

of Financial Institution A and provided oversight over Financial Institution A’s

residential-lending operations throughout California, including in Los Angeles and

San Francisco.

            Financial Institution A’s Residential Lending Operations

      10.    It was the practice of Financial Institution A to make loans secured by

real property to borrowers. Such loans were often called mortgages or mortgage

loans. In determining whether or not to extend any such loan, it was also the practice

of Financial Institution A’s Underwriting Department to rely upon the information

contained in the borrower’s mortgage-related documents, such as the Uniform



                                          4
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.5 Filed 04/15/21 Page 5 of 17




Residential Loan Application (or a “Form 1003”) and supporting documentation

provided by the borrower.

      11.     Form 1003, which was designed to be completed by the applicant

borrower with the lender’s assistance, required that the borrower truthfully provide

to the lender various information, including employment information, monthly

income, and detailed financial information. Form 1003 also required the borrower

to provide specifics of the residential-property transaction, such as the purchase price

and whether the borrower would use the property as a primary residence, secondary

residence, or investment.

      12.     Near the end of Form 1003, the form required an attestation indicating

that the borrower agreed and acknowledged to the lender that the information

provided in the application: (a) was true and correct and that any intentional or

negligent misrepresentation of the information contained in the application may

result in civil or criminal liability; and (b) would be supplemented in the event

material facts changed prior to the closing of the loan.

                Financial Institution A’s Advantage Loan Program

            a. Overview of the Advantage Loan Program

      13.     The origination of mortgage loans comprised the largest portion of

Financial Institution A’s loan portfolio. In or around 2011, Financial Institution A

created a residential loan program known as the Advantage Loan Program, which



                                           5
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.6 Filed 04/15/21 Page 6 of 17




consisted of one, three, five, or seven-year adjustable rate mortgages.          The

Advantage Loan Program was designed for members of the Asian community, with

the primary markets being San Francisco, Los Angeles, New York, and Seattle. The

program touted its “flexible” documentation requirements and fast underwriting and

closing capabilities. The program required a minimum 35% down-payment and

charged higher rates and fees than were available elsewhere in the market, but it did

not require submission of typical documentation, such as an applicant’s tax returns

or payroll records.

      14.    Employees and agents of Financial Institution A originated at least $5

billion in loans through the Advantage Loan Program between in or around 2011

and in or around 2019, including at least 1,288 Advantage Loan Program mortgage

loans originated by the defendant, representing approximately $683,535,305 in

credit extended by Financial Institution A.

      15.    The defendant worked closely with and at the direction of Executive 1,

Executive 2, Executive 3, Executive 4, and others to develop, expand, and manage

the Advantage Loan Program, including by, among other things, hiring, training, and

mentoring loan officers and loan assistants, expanding the Bank’s presence into new

geographic markets, and participating in meetings with regulators and potential

investors during which the Advantage Loan Program was discussed. Additionally,

in or around 2018, the defendant began attending monthly executive sales meetings



                                         6
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.7 Filed 04/15/21 Page 7 of 17




with Executive 1, Executive 2, Executive 3, and Executive 4, during which the

Advantage Loan Program’s performance was discussed.

            b. Financial Institution A’s Underwriting Guidelines and Representations
               Regarding Underwriting for the Advantage Loan Program

      16.      Financial Institution A’s Underwriting Department maintained internal

underwriting guidelines (the “Underwriting Guidelines”) that governed the loan

approval process for the Advantage Loan Program.           Underwriting Guidelines

required loan officers to obtain various documents from the borrower and the

borrower’s employer. According to the Underwriting Guidelines, the loan officer

would often be required to obtain, among other records, documentation supporting

the borrower’s employment and income including, for instance, a verification of

employment (“VOE”) letter from the borrower’s employer. Generally, the VOE

provided the borrower’s title, salary, and start date of employment. In some

instances, the Underwriting Guidelines allowed the borrower to provide bank

statements to demonstrate a pattern of income for the borrower in lieu of independent

confirmation of income, such as pay stubs or a W-2.

      17.      In addition, as part of the application process for the Advantage Loan

Program, if borrowers received funds to help with their down payments, the

Underwriting Guidelines required the loan officers to obtain mortgage gift letters,

which would memorialize the amount of the “gift,” the nature of the relationship

between the borrower and the donor, and that the borrower was under no obligation

                                           7
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.8 Filed 04/15/21 Page 8 of 17




to return the money provided for the down payment on the residence. Under these

Underwriting Guidelines, only family members of the borrower were permitted to

provide “gift” funds for a borrower’s down payment.

      18.      Similarly, in some instances, Financial Institution A’s Underwriting

Department required loan officers to obtain “letters of explanation” from a borrower

to address anomalous aspects of a borrower’s loan application, or certain portions of

the application that appeared to be inconsistent with the Underwriting Guidelines.

For example, a “letter of explanation” from the borrower might be required to

document that the borrower was currently living with a family member rent-free, or

that negative information in the borrower’s credit report had been appropriately

addressed.

      19.      In addition to collecting these documents, loan officers were supposed

to calculate the borrower’s debt-to-income ratio. The debt-to-income ratio was a

personal-finance measure that compared the amount of debt a borrower had to the

borrower’s overall income and was used to measure the borrower’s ability to manage

monthly mortgage payments. Taken together, the various documents obtained from

the borrower and the borrower’s employer, and related information, were critical to

completing the Form 1003 and assessing the creditworthiness of a borrower’s

application.

      20.      In its public filings submitted to the SEC and disclosed to the investing



                                            8
 Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.9 Filed 04/15/21 Page 9 of 17




public between in or around 2017 and in or around 2019, Holding Company A made

certain material representations regarding Financial Institution A’s Advantage Loan

Program, including its underwriting process. For instance, in its SEC registration

statement Form S-1/A, filed on or about November 7, 2017, Holding Company A

claimed that the Bank’s “board of directors and management team have created a

risk-conscious culture that is focused on quality growth,” and that the Bank had “a

disciplined and conservative underwriting approach[.]” In these filings, Holding

Company A described the Bank’s loan officers as the “first line of defense for

assuring credit quality and the integrity of our risk rating process[,]” and claimed

that the Bank’s loan approval process required the Bank’s loan officers to obtain

information from borrowers, meet face-to-face with each borrower, and produce a

narrative document recommending the loan.

                                  COUNT 1
            (Conspiracy to Commit Bank and Wire Fraud –18 U.S.C. § 1349)

      21.      Paragraphs 1 through 20 are reincorporated as if realleged herein.

      22.      Beginning at least as early as in or around 2011, and continuing through

at least in or around 2019, both dates being approximate and inclusive, in the Eastern

District of Michigan, and elsewhere, the defendant, YIHOU HAN, together with

others known and unknown, knowingly combined, conspired, and agreed to commit

certain offenses against the United States, namely:

            (a) bank fraud, in violation of 18 U.S.C. § 1344(2), to wit: to knowingly,

                                           9
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.10 Filed 04/15/21 Page 10 of 17




            and with the intent to defraud, execute and attempt to execute a scheme

            and artifice to obtain any of the moneys, funds, credits, assets, securities,

            and other property owned by, and under the custody and control of,

            Financial Institution A, by means of materially false and fraudulent

            pretenses, representations, and promises; and

            (b) wire fraud, in violation of 18 U.S.C. § 1343, to wit: to knowingly and

            with the intent to defraud, devise and intended to devise a scheme and

            artifice to defraud, and to obtain money and property by means of

            materially false and fraudulent pretenses, representations, and promises,

            knowing that the pretenses, representations, and promises were false and

            fraudulent when made, and transmit and cause to be transmitted, by means

            of wire communication in interstate and foreign commerce, writings, signs,

            signals, pictures, and sounds for the purpose of executing such scheme and

            artifice.

                              Purpose of the Conspiracy

      23.      It was the purpose of the conspiracy for the defendant and her co-

conspirators to unlawfully enrich themselves and, in part, benefit the Bank by: (1)

submitting false and fraudulent loan applications, and training other co-conspirator

loan officers to submit false and fraudulent loan applications, for the Advantage

Loan Program; (2) generating revenue for the Bank and earning money through



                                            10
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.11 Filed 04/15/21 Page 11 of 17




commissions based on the volume of false and fraudulent loans originated under the

Advantage Loan Program; and (3) concealing the conspiracy.

                   The Manner and Means of the Conspiracy

      24.    The manner and means by which the defendant and her co-conspirators

sought to accomplish the objects of the conspiracy included, among others:

      25.    Members of the Bank’s senior management encouraged the defendant

and her co-conspirators to increase the volume of Advantage Loan Program loan

originations in order to increase Financial Institution A’s revenue.

      26.    With the knowledge and encouragement of members of Financial

Institution A’s senior management, including Executive 1, Executive 2, Executive

3, and Executive 4, the defendant and her co-conspirators falsified documents and

material information about borrowers’ qualifications for the Advantage Loan

Program, and concealed material information about borrowers from Financial

Institution A’s Underwriting Department, in order to increase the volume of loans

originated under the Advantage Loan Program – which, in turn, increased the Bank’s

revenue – and their personal commissions.

      27.    The defendant and her co-conspirators knowingly provided Advantage

Loan Program loans to borrowers involved in money laundering and tax-evasion

activity. These borrowers operated businesses that did not report their taxable

income to U.S. taxing authorities, and instead concealed and disguised the source



                                         11
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.12 Filed 04/15/21 Page 12 of 17




and origin of their income. The defendant and her co-conspirators also provided

loans to borrowers who hid their assets from the U.S. government in order to qualify

for government-sponsored benefits.

      28.       In connection with loans provided to these and other borrowers, the

defendant and her co-conspirators falsified and caused to be falsified: borrowers’

income and debt-to-income ratios; information contained in Form 1003s, including

borrowers’ job titles, employment history, and whether the application was taken

face-to-face; and supporting documents, including verification of employment

letters, gift letters, face-to-face interview narratives, and letters of explanation. The

defendant and her co-conspirators also directed borrowers to make structured

deposits to appear consistent with the falsified income included in their loan

applications.

      29.       The defendant and her co-conspirators concealed information from

Financial Institution A’s Underwriting Department and Quality-Control Department

that the defendant believed would delay or prevent the Bank from originating loans

under the Advantage Loan Program.

      30.       The defendant and her co-conspirators sent, and caused to be sent, the

loan applications and supporting documents containing false and fraudulent

information to Financial Institution A’s Underwriting Department through use of

interstate wire communications. The purpose and foreseeable consequence of



                                           12
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.13 Filed 04/15/21 Page 13 of 17




transmitting the falsified loan applications and supporting documents was to cause

Financial Institution A’s Underwriting Department to approve the fraudulent loans

and disburse loan proceeds; to in turn cause Financial Institution A to pay the

defendant and her co-conspirators commission fees; and to generate revenue for the

Bank through increased loan originations.

      31.    The false and fraudulent information described above that the

defendant and her co-conspirators included and caused to be included in Advantage

Loan Program applications, was ultimately transmitted to, and relied upon by,

Financial Institution A and its Underwriting Department and caused Financial

Institution A to originate residential mortgage loans and extend credit to borrowers

that otherwise would not have qualified for credit from Financial Institution A based

upon the Underwriting Guidelines. The origination of the fraudulent loans directly

increased the defendant and her co-conspirators’ personal income through the

generation of commissions and increased Financial Institution A’s revenue through

fees and interest associated with the origination of the fraudulent loans.

      32.    The defendant and her co-conspirators undermined Financial

Institution A’s ability to implement effective anti-money laundering controls to

monitor, investigate, and report potentially suspicious activity involving Advantage

Loan Program borrowers, in contravention of applicable anti-money laundering laws

and regulations. For example, the defendant and her co-conspirators would and did



                                          13
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.14 Filed 04/15/21 Page 14 of 17




advise borrowers to transfer funds to third parties, who would then transfer the funds

back to the borrowers by disguising such funds as “gifts.” In doing so, the defendant

and her co-conspirators caused borrowers to create a series of layered transactions

designed to conceal and obscure the true source and origin of the funds used as down

payments for the mortgages and to promote the underlying fraud scheme.

      33.    During the conspiracy period, the defendant originated at least 1,288

Advantage Loan Program mortgage loans, representing at least $683,535,305 in

credit extended by Financial Institution A. Between in or around 2015 and in or

around 2019, the overwhelming majority of the loans the defendant originated

included one or more of the fraudulent actions described above, with the most

common fabrication being the borrower’s income, and the defendant earned

approximately $3,381,355.26 in commissions, primarily as a result of the origination

of these fraudulent loans.

       (All in violation of Title 18, United States Code, Section 1349)

                        FORFEITURE ALLEGATIONS
                 (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461;
                  18 U.S.C. §§ 982(a)(2)—Criminal Forfeiture)

      34.    The allegations contained in Count 1 of this Information are re-alleged

and incorporated by reference as though fully set forth herein for the purpose of

alleging forfeiture against the defendant YIHOU HAN pursuant to Title 18, United

States Code, Sections 981 and 982, and Title 28, United States Code, Section 2461.



                                         14
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.15 Filed 04/15/21 Page 15 of 17




      35.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

982(a)(2), together with Title 28, United States Code, Section 2461, upon being

convicted of the crime charged in Count 1 of this Information, the convicted

defendant shall forfeit to the United States any property, real or personal, which

constitutes or is derived from proceeds traceable to the commission of the offense.

      36.    Money Judgment: Property subject to forfeiture includes, but is not

limited to, a forfeiture money judgment equal to at least $3,381,355.26 in United

States currency, in the aggregate, or such amount as is proved in this matter,

representing the total amount of proceeds and/or gross proceeds obtained as a result

of the defendant’s violations as alleged in Count 1 of the Information.

      37.    Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of the defendant:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the Court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property that cannot be subdivided

                 without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) as incorporated by Title 18, United States Code, Section 982(b) and/or Title



                                          15
Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.16 Filed 04/15/21 Page 16 of 17




28, United States Code, Section 2461, to seek to forfeit any other property of the

defendant, up to the value of such property.




DATED: April 15, 2021



                                       DANIEL S. KAHN
                                       Acting Chief, Fraud Section
                                       U.S. Department of Justice

                                       __________________________________
                                       ___________________________
                                       JASON
                                        ASON COVERT
                                       JA
                                       KEVIN LOWELL
                                       Trial Attorneys




                                         16
                            Case 2:21-cr-20256-LVP-DRG ECF No. 1, PageID.17 Filed 04/15/21 Page 17 of 17


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
                                                                                                                        21-cr-20256
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y YiHou Han
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Oakland
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW   ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                                                                                                  20-mj-30474
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      April 15, 2021                                              /s/ Jason Covert, Trial Attorney
                                 'DWH                                             
                                                                                   DOJ, Criminal Division, Fraud Section
                                                                                   1400 New York Ave. NW
                                                                                   Washington, DC 20005
                                                                                   )D[
                                                                                   (0DLODGGUHVV jason.covert@usdoj.gov
                                                                                   $WWRUQH\%DU
                                                                                                   (202) 320-4366
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG

                                                                                                                                                              5/16
